DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the papers filed on 11/19/2020. Amendments made to the claims and Applicant's remarks have been entered and considered.
Claims 1-2 have been amended. Claim 3 is new.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/19/2020, with respect to the rejection(s) of claim(s) 1-2 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of issues raised under 35 USC 112(a) and 112(b).
Please see the Rejection of the claims below.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the relationship                         
                            
                                
                                    l
                                
                                
                                    
                                        
                                            L
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ≥
                            20
                        
                     as described in the specification. The equation insinuates that the width (l) would appear to be larger than the size of the length (L) tooth, while the Figures (such as Fig. 3) appear to illustrate that the length (L) is larger than the width (l). Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 
Specification
The disclosure is objected to because of the following informalities:
As Applicant has indicated (see Page 6 of Remarks) that the expression                        
                            
                                
                                    1
                                
                                
                                    
                                        
                                            L
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ≥
                            20
                        
                     should be written as                         
                            
                                
                                    l
                                
                                
                                    
                                        
                                            L
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ≥
                            20
                        
                    , said changes are not reflected in [0009] and [0018] of the Specification. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In respective claims 1 and 3, Applicant claims a thickness (ep) and external diameter (ext), such that:

    PNG
    media_image1.png
    93
    354
    media_image1.png
    Greyscale
.
	The equation however, cannot be resolved such that it is equal to or greater than 16000 for the following reasons as demonstrated, such that one of ordinary skill in the art at the time of filing would have had possession of the invention:
In the case that the external diameter (ext) is a number greater than 18mm (such as 20mm), and the thickness (ep) is 0, the equation would resolve to 0.
In the case that the diameter (ext) is a number greater than 18mm (such as 20mm), and the thickness is a non-zero number greater than 1, the expression:

    PNG
    media_image2.png
    52
    225
    media_image2.png
    Greyscale

	will always result in a value being the square root of a negative number, which would be imaginary.
Furthermore, based on a data point from Fig. 5 for example, if the external diameter (ext) were 50mm (0.05m) and 10mm (0.01m), the expression:

    PNG
    media_image2.png
    52
    225
    media_image2.png
    Greyscale

would resolve to:
            
                
                    -
                    12.3125
                
            
        
	which results in an imaginary value.
In the case that the external diameter (ext) is equal to the thickness (ep), the equation would resolve to an undefined value.
	Thus based on the disclosure:
	The broadest reasonable interpretation of the claim covers the stator having an external diameter of more than 18mm, a thickness, and an equation wherein a value from an imaginary number to an undefined value must be greater than or equal to 16000. The specification provides a figure with data points, satisfying the external diameter being greater than 18mm in relation to a thickness. The Specification does not provide direction on how the equation could be evaluated, such that the value that results from the expression:

    PNG
    media_image3.png
    110
    274
    media_image3.png
    Greyscale


	Claim 2 is rejected for being dependent on claim 1.
Claim Rejections - 35 USC § 112
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant claims “an external diameter of more than 18 millimeters” (ln. 3-4) and furthermore claims “an external diameter (dext)” (ln. 10-11). It is uncertain whether Applicant is referring back to aforementioned external diameter greater than 18 millimeters, or a new diameter (ext). Examiner will interpret “an external diameter (dext)” as “said external diameter (dext)”
In claims 1 and 3 respectively, Applicant claims a thickness (ep) and external diameter (ext), such that:

    PNG
    media_image1.png
    93
    354
    media_image1.png
    Greyscale

	Based on the analysis in 35 USC 112(a) above, it is indefinite as to how the expression would be resolved such the left side would be greater than or equal to 16000, such that the metes and the bounds of the claimed invention are precisely defined.
Claim 2 is rejected for being dependent on claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsuchida et al. (US 2017/0222528) teaches a motor for a compressor having a stator tooth having a width, and stator yoke having a thickness.
Xiang et al. (US 2014/0203681) teaches a micro electric machine having a stator assembly, wherein the stator assembly has teeth having a uniform width and length.
Ghandi et al. (US 2014/0049124) teaches wherein a flux switching device has a stator, wherein the external diameter of said stator is more than 18. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/               Examiner, Art Unit 2832